Citation Nr: 0110561	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO) which 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for hypertension.  


FINDINGS OF FACT

1.  By June 1970 decision, the Board denied the veteran's 
claim of service connection for hypertension.

2.  By final January 1988 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for hypertension.  

3.  Evidence received since the last final January 1988 
rating decision denying service connection for hypertension 
is either cumulative or does not bear upon the specific 
matter under consideration, and thus does not provide a new 
factual basis on which to reopen the veteran's claim of 
service connection for hypertension.


CONCLUSIONS OF LAW

1.  The January 1988 decision, which denied entitlement to 
service connection for hypertension, is final.  38 U.S.C. 
4004(c) (1988) (currently 38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. 19.192 (1988) (currently 38 C.F.R. § 10.1103 
(2000)).

2.  New and material evidence to warrant reopening of the 
claim of service connection for hypertension has not been 
received.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that recent legislation, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is required to make a decision on the 
claim. 

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under VCAA.  The record 
shows that the RO obtained the veteran's service medical 
records as well as Surgeon General report; the National 
Personnel Records Center has indicated that all available 
records have been forwarded.  The record also shows RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and has clearly advised him of the 
evidence it was able to obtain.  In fact, it appears that all 
available evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  The veteran was also afforded a VA medical 
examination by a vascular surgeon in connection with his 
claim and that examiner provided an opinion regarding the 
etiology of the veteran's hypertension.  Moreover, by virtue 
of the Statement of the Case and the Supplemental Statements 
of the Case issued during the pendency of the appeal, the 
veteran was given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

The record indicates that there is sufficient evidence to 
render an equitable decision in this claim.  Moreover, given 
the facts here, the Board finds that no reasonable 
possibility exists that any further assistance to the veteran 
would aid in substantiating his claim.  As all relevant facts 
have been adequately developed, to the extent possible, and 
as the veteran has received adequate notification as required 
under VCAA, VA has fully satisfied its obligations to the 
veteran under VCAA.

I.  Factual Background

The evidence in this case reveals that the veteran was 
wounded in action in Germany in March 1945, sustaining 
multiple penetrating wounds, a compound, comminuted fracture 
of the right femur, and a traumatic amputation of the left 
lower leg, through the middle third of the tibia.  The 
service medical records are negative for findings of 
hypertension.

In November 1946, he filed a claim of service connection for 
the residuals of his wounds.  His application is silent for 
any clinical notation of hypertension.  By rating decision 
dated later that month, the RO awarded service connection 
for, inter alia, a left below-the-knee amputation.  

In July 1947, the veteran underwent VA medical examination to 
determine the current severity of his service-connected 
disabilities.  At that time, clinical evaluation of his 
cardiovascular and genitourinary systems was normal and a 
blood pressure reading of 132/70 was recorded.  The diagnoses 
included left below-the-knee amputation with painful stump.  

By August 1947 rating decision, the RO recharacterized the 
veteran's disability as "leg amputation, left, six inches 
below knee, with painful scar adherent to hamstring muscles, 
gunshot wound" and assigned it a 50 percent disability 
rating.  After rating his other service-connected 
disabilities, the RO assigned a combined disability rating of 
90 percent, plus special monthly compensation on account of 
the loss of one foot.

In January 1949, January 1951, and January 1953, the veteran 
again had VA medical examination to determine the severity of 
his service-connected disabilities.  Evaluation of the 
cardiovascular and genitourinary systems was normal on all 
three occasions and blood pressure readings of 132/74, 
130/80, and 130/80 were recorded, respectively.  By January 
1949 and February 1953 rating decisions, the RO continued the 
ratings for the veteran's service-connected disabilities.  

In September 1969, the veteran filed a claim of service 
connection for hypertension, claiming that over 15 or 18 
years, there had been a gradual rise in his blood pressure; 
he stated that he had been under medical treatment for 
hypertension for the past 11 years.  The veteran, indicated 
that he was a radiologist, and he claimed that on his return 
to the United States in June 1945, he developed severe 
prostatitis-cystitis and probably pyelonephritis, causing a 
renal shutdown.  He theorized that his subsequent development 
of hypertension could be related to that episode.  

By November 1969 rating decision, the RO denied service 
connection for hypertension and the veteran appealed that 
determination.  In June 1970, the Board denied service 
connection for hypertension, noting that blood pressure 
readings in service and for several years thereafter had 
consistently been normal.  The Board further noted that while 
the service medical records revealed episodes of urinary 
infection, follow-up kidney function tests, X-ray 
examinations, and urinalyses had been normal.  Absent 
evidence of kidney disease during service or on post-service 
VA medical examination, the Board found no reasonable basis 
on which to find that the veteran's hypertension, first noted 
many years after service, could be attributed to his active 
service or any incident therein.

In June 1970, the veteran claimed, inter alia, that he had 
headaches in 1947, within one year of service.  He stated 
that because those headaches were similar to those 
subsequently caused by his hypertension, it was his position 
that hypertension had been present in 1947, despite 
consistently normal blood pressure readings evident in the 
contemporaneous evidence of record.  By letter dated later 
that month, the Board advised the veteran that under 
applicable criteria, essential hypertension had to have been 
not only present during the presumptive period, but manifest 
to a compensable degree.  He was advised that because he was 
not shown to have had hypertension manifested by diastolic 
pressure consistently 100 or more within one year of service, 
service connection on a presumptive basis was not warranted.

In August 1970, the RO received copies of records from the 
University of Michigan Hospital, dated from December 1963 to 
August 1969.  In pertinent part, these records show that when 
the veteran was examined in February 1963, he related that in 
the early years of his residency program, he was found to 
have moderate elevation of his blood pressure to 
approximately 150/90, which was reduced to normal with rest.  
Subsequently, he indicated that he began to have severe 
headaches and consulted a physician in 1958; at that time, he 
stated that his blood pressure reading was 170/95.  Baseline 
studies of cardiac and renal function were also reportedly 
obtained at that time and were normal; it was also noted that 
intravenous pyelograms in 1961 were normal.  The veteran 
reported that because of persistent headaches, he had been 
placed on medication in August 1961; with this therapy, his 
blood pressure readings returned to normal and his headaches 
disappeared.  The diagnoses included essential hypertension.

Also received in August 1970 was a copy of an August 1969 
letter from the veteran's private physician in which it was 
indicated that he first saw the veteran in August 1965 for 
cardiac evaluation.  At that time, he noted that the veteran 
had reported having an episode of "renal shutdown" while in 
service; he stated that he eventually recovered from this and 
was well until 1950, when he awakened one night with severe 
chest pain.  He stated that he did not seek medical care, 
however, and in 1952, he reported that mild hypertension was 
detected.  In 1958, he indicated that headaches which had 
been present since 1945 in some degree became more severe and 
frequent.  He indicated that about the same time, treatment 
for hypertension was initiated and he subsequently had less 
difficulty with headaches.  

In February 1986, the veteran filed a claim of service 
connection for a heart disability.  In particular, he 
indicated that he had a recent bout of angina and that a 
Thallium myocardial uptake had shown an old cardiac defect.  
The veteran theorized that the old defect may be related to a 
"myocardial bruise" which he suffered at the time of his 
shrapnel wounds.  In support of his claim, he submitted a 
July 1982 neurological consultation report showing that he 
had reported having hypertension for the past 25 years.  Also 
submitted was a January 1986 medical statement in which the 
examiner noted that the veteran had hypertension for the past 
10 to 15 years.  

By October 1986 rating decision, the RO denied service 
connection for heart disease and noted that service 
connection had been previously denied for hypertension.  By 
November 1986 letter, the RO notified the veteran that his 
claim of service connection for arteriosclerotic heart 
disease with hypertensive cardiovascular disease had been 
denied.  The RO explained that such disability had not been 
shown in service or during the presumptive period, nor was 
there any association between his service-connected 
disabilities and his heart disease.

The veteran appealed the RO denial of service connection for 
arteriosclerotic heart disease with hypertensive 
cardiovascular disease, as well as its denials of increased 
ratings for his service-connected disabilities.  In his 
February 1987 substantive appeal, he claimed that when he had 
undergone previous VA medical examinations, he had been told 
to relax for a few minutes after his first blood pressure 
readings.  He claimed that his blood pressure was then 
retaken and recorded.  He stated that "[s]urely there are 
enough [blood pressure] readings in the record, especially 
during the several surgical procedure[s] so that if a 
hypertensive tendency was present it should have been 
documented."

In connection with his appeal, the veteran underwent VA 
medical examination in October 1987 at which time he 
described the circumstances following his in-service shell 
fragment wound injuries.  The diagnoses included essential 
hypertension; however, the examiner indicated that the theory 
that the veteran's reported in-service renal shutdown caused 
his hypertension was "a little suspicious."  

By January 1988 rating decision, the RO again denied service 
connection for heart disease and hypertension, finding that 
now new and material evidence had been submitted.  On that 
occasion, the RO also awarded a 100 percent schedular rating 
for the veteran's disabilities, effective January 21, 1986.  
The veteran was notified of this determination in January 
1988.  By February 1988 letter, he withdrew his appeal, 
indicating that he was satisfied with the benefits as 
granted.  

In August 1993, the veteran again submitted an application to 
reopen his claim of service connection for hypertension.  In 
connection with his claim, the RO obtained VA outpatient 
treatment records dated from June 1988 to February 1995, 
showing treatment for, inter alia, hypertension.  

By March 1994 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for hypertension.  In its decision, the 
RO noted that the record did not show that the veteran's 
hypertension was causally related to his service or to his 
service-connected left leg amputation.  The veteran appealed 
the RO determination.  He again argued that he had renal 
shutdown in service, as well as borderline blood pressure 
readings, and that these facts should provide a sufficient 
basis on which to grant his claim.  

Thereafter, the veteran identified, and the RO obtained, 
copies of clinical records from the University of Michigan 
Hospital, dated from June 1963 to April 1969.  These records 
are duplicative of those previously forwarded by the 
University of Michigan and were of record at the time of the 
prior denial of service connection for hypertension.  

On September 2000 VA medical examination, a VA vascular 
surgeon examined the veteran, reviewed the claims file in its 
entirety, and concluded that the veteran's hypertension was 
related to his age and not to his service-connected 
disabilities.  In that regard, he noted that the veteran had 
reported possible renal shutdown and dehydration in service, 
following treatment for shell fragment wound injuries.  
However, the examiner noted that the veteran had normal blood 
pressure readings in service and on post-service VA medical 
examination in 1948 and 1950; he indicated that there was no 
evidence of hypertension until the 1950s, several years after 
service separation.  With respect to any relationship between 
the veteran's traumatic amputation and his hypertension, the 
examiner noted that it had been his experience and recent 
research had shown that the possibility of a traumatic 
amputation of the lower extremities relating to hypertension 
was not well documented or well founded.  He indicated that, 
certainly, chronic venous insufficiency in the very late 
stages could possibly bring on hypotension, but not 
hypertension.  

II.  Analysis

As noted above, by October 1986 rating decision, the RO 
denied service connection for hypertension and the veteran 
appealed that determination.  The RO continued its denial in 
a January 1988 rating decision; however, the veteran 
thereafter withdrew his appeal.  Thus, the January 1988 
rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The veteran now seeks to reopen his claim of service 
connection for hypertension.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in January 1988.

As set forth above, the additional evidence includes VA 
outpatient treatment records dated from June 1988 to February 
1995, showing treatment for, inter alia, hypertension.  The 
Board finds also that this evidence is not "new and 
material" because the information contained in these 
clinical records is cumulative of evidence previously 
considered.  Therefore, such evidence does not present a new 
factual basis on which to reconsider the veteran's claim.  
Rather, it is relevant only to show that the veteran 
currently has hypertension, a fact which was previously known 
and considered by the RO at the time of the January 1988 
rating decision.  Thus this evidence is not material and 
cannot serve to reopen the claim.  38 U.S.C.A. §§ 5108; 38 
C.F.R. § 3.156.

With respect to the statements submitted by the veteran 
arguing that his hypertension was present in service, within 
the presumptive period, or is causally related to an in-
service renal shutdown and/or his service-connected 
disabilities, the Board finds such statements are cumulative, 
redundant and reiterative of other statements previously 
considered by the RO at the time of the January 1988 rating 
decision.  Simply put, these current assertions contain 
essentially the same assertions as those considered by the RO 
in its prior decision.  See also Black v. Brown, 10 Vet. App. 
279, 284 (1997); Moray v. Brown, 5 Vet. App. 211 (1993),

Regarding the September 2000 VA medical examination report, 
the Board finds that this evidence is new in that it was not 
previously of record.  However, the Board finds that this 
evidence is not material, given the vascular surgeon's 
opinion that the veteran's hypertension is unrelated to his 
service-connected amputation.  See e.g. Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing Black's Law Dictionary 1203 
(6th ed. 1990) (holding that evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue." 

The Board has considered that since its June 1970 decision 
denying service connection for hypertension, 38 C.F.R. 
§ 3.310(b) became effective.  It is unclear whether the RO 
considered this provision at the time of the January 1988 
rating decision.  Section 3.310(b) provides that ischemic 
heart disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-
connected amputation or amputations.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in some cases, a new law may entitle a veteran to 
receive reconsideration of a claim, even though the claim is 
based on essentially the same facts as those in a previously 
adjudicated claim.  Routen, supra; Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368, 372 (Fed. Cir. 
1994)).  It is important to review the amendments to 
determine if the change in law amounts to a new basis for 
entitlement to benefits in this case.  See Boggs v. West, 11 
Vet. App. 334, 342-43 (1998).

In this case, however, the evidence of record clearly shows 
that the veteran does not have a service-connected above-the-
knee amputation.  Rather, the evidence shows that his 
service-connected disability is a below-the-knee amputation.  
The Court has made clear that the language of section 
3.310(b) "is clear on its face."  Hrvatin v. Principi, 3 
Vet. App. 426 (1992).  Thus, the Board finds that the 
adoption of 3.310(b) does not provide a new basis for 
entitlement to benefits and cannot serve to reopen the 
veteran's claim of service connection for hypertension.

In sum, a review of the record indicates that the evidence 
submitted or obtained since the last final denial of the 
veteran's claim of service connection for hypertension in 
either cumulative or does not bear upon the specific matter 
under consideration, and thus does not provide a new factual 
basis on which to reopen the veteran's claim of service 
connection for hypertension.  The Board finds that the 
additional statements submitted by the veteran regarding the 
etiology of his hypertension contain essentially the same 
assertions as those considered by the RO in its prior 
decision.  With respect to the additional medical evidence 
submitted by the veteran or obtained by the RO, that evidence 
is not material as none of it tends to show that the 
veteran's hypertension is causally related to his military 
service, any incident therein, or any service-connected 
disability.  In view of the foregoing, the Board concludes 
that the additional evidence submitted since the January 1988 
rating decision is not new and material and does not warrant 
a reopening of the veteran's claim of service connection for 
hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for hypertension, the appeal 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



